Exhibit 10.2
RESTRICTED STOCK AWARD AGREEMENT
Granted by
EVANS BANCORP, INC.
under the
EVANS BANCORP, INC. 2009 LONG TERM EQUITY INCENTIVE PLAN
     1. Restricted Stock Award. Evans Bancorp, Inc. (the “Company”) has granted
to the following person (the “Participant”) a Restricted Stock Award (the
“Award”), pursuant to the Company’s 2009 Long-Term Equity Incentive Plan (as
amended from time to time)( the “Plan”), of the number of shares (the “Shares”)
of common stock (“Common Stock”) of the Company set forth opposite the
Participant’s name below, subject to the terms and conditions of this Restricted
Stock Award Agreement (the “Agreement”) and the Plan. Except where the context
otherwise requires, the term “Company” shall include the parent and all present
and future subsidiaries of the Company as defined in Sections 424(e) and 424(f)
of the Internal Revenue Code of 1986, as amended or replaced from time to time
(the “Code”). Capitalized terms used herein but not defined shall have the same
meaning as in the Plan.

                          Name of Participant:                              
 
                        Number of Shares of Common Stock Granted:        
 
             
 
   
 
                   
 
  Date of Grant:                              

     2. Forfeitable Shares and Vested Shares. All Shares shall be deemed to be
“Forfeitable Shares” until the Company’s right of Forfeiture, described in
Section 0 below, has expired (and the Participant’s right to retain such shares
has accrued) in accordance with the Vesting Schedule set forth in Section 0.
Forfeitable Shares shall be subject to Forfeiture as described in Section 0
below. “Vested Shares” are Shares held by the Participant as to which the
Company’s right of Forfeiture has expired (and the Participant’s right to retain
such Shares has accrued) based on the Vesting Schedule. All certificates
representing Forfeitable Shares shall remain in the possession of the Company
until such shares become Vested Shares in accordance with the terms of this
Agreement. The Company shall deliver to the Participant a certificate
representing the Participant’s Vested Shares promptly after such Shares become
Vested Shares.
     3. Vested Shares; Vesting Schedule. The Company’s right of Forfeiture shall
expire and the Shares shall become Vested Shares on the first anniversary of the
date of grant (i.e., on January 26, 2011)
          (a) Vesting Upon Death or Disability. In the event of Participant’s
termination of Service due to death or Disability of the Participant before the
expiration of the Vesting Schedule, then the vesting of the Shares under the
Vesting Schedule shall be automatically accelerated in full so that all of the
Shares shall become Vested Shares, effective as of the date of death or
Disability;
          (b) Vesting Upon Retirement. In the event of the Participant’s
termination of Service by reason of Retirement before the expiration of the
Vesting Schedule, then the vesting of the Shares under the Vesting Schedule
shall be automatically accelerated in full so that all of the Shares shall
become Vested Shares, effective as of the date of such Retirement.

38



--------------------------------------------------------------------------------



 



          (c) Vesting Upon a Change in Control. In the event of the
Participant’s Involuntary Termination of Employment (as defined in the Plan)
following a Change in Control (as defined in the Plan), all Restricted Stock
Awards shall become fully earned and vested immediately.
          (d) Vesting Upon Resignation or Failure to be Re-Elected. In the event
the Participant resigns from service on the Board or fails to be re-elected to
the Board, vesting will be determined on a monthly pro-rata basis. A Partial
month shall count as a full month of service if the Participant has served on
the Board for 15 or more days in such final month of service (for example, if
the Participant resigns from the Board on August 15, 2010, the Participant would
be 7/12ths vested in the 2010 award, counting full months of service for
February, March, April, May, June, July and August, and the remaining 4/12ths of
the 2010 Award shall be Forfeitable Shares).
     4. Forfeiture of Shares.
          (a) Forfeiture. Upon the Participant’s termination of Service for any
reason (other than the Participant’s death, Disability or Retirement or
following a Change in Control as provided in Section 3) before the end of the
term of the Vesting Schedule, then all Shares which as of the date of such
termination constitute Forfeitable Shares shall be forfeited to the Company
(“Forfeiture”) without payment of any consideration by the Company. There shall
be no further accruals under the Vesting Schedule (and no further Forfeitable
Shares shall become Vested Shares) from and after the date of any such
termination.
          (b) Forfeiture of Forfeitable Shares. The Participant’s rights in all
Forfeitable Shares shall terminate automatically on the date of the
Participant’s termination of Service for reasons other than the Participant’s
death, Disability or Retirement, and the Company may thereupon cancel the
certificate or certificates representing such Forfeitable Shares on its books.
In the event that the certificates then being held by the Company under this
Agreement represent Vested Shares as well as Forfeitable Shares, the Company
shall issue to the Participant a replacement certificate for such Vested Shares.
     5. No Implied Rights.
     Neither a Participant nor any other person shall by reason of participation
in the Plan acquire any right in or title to any assets, funds or property of
the Company or any subsidiary whatsoever, including any specific funds, assets,
or other property which the Company or any subsidiary, in its sole discretion,
may set aside in anticipation of a liability under the Plan. A Participant shall
have only a contractual right to the shares of Common Stock or amounts, if any,
payable or distributable under the Plan, unsecured by any assets of the Company
or any subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any subsidiary shall be sufficient
to pay any benefits to any person. No individual shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to
receive a future Award under the Plan.
     6. No Rights as a Stockholder.
     Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any rights as a stockholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights.
     7. Dividends. Any dividends or distributions (other than a stock dividend
consisting of shares of Common Stock) declared and paid with respect to shares
of Common Stock subject to the Award, without regard to vesting status, shall be
immediately distributed to the Participant.
     8. Voting Rights. The Participant shall have the right to vote the shares
of Common Stock subject to this Award, without regard to vesting status, unless
shares are forfeited.
     9. Availability of Tax Election. The Participant acknowledges that the
Company has advised the Participant of the possibility of making an election
under Section 83(b) of the Code with respect to the Award of the Shares and has
recommended that the Participant consult a qualified tax advisor regarding the
desirability of making such an election in light of the Participant’s individual
circumstances.

39



--------------------------------------------------------------------------------



 



     10. Acceptance and Acknowledgment. The Recipient hereby accepts this Award,
subject to all the terms and provisions herein and to the provisions of the Plan
(as it may be amended from time to time). The Recipient hereby agrees to accept
as binding, conclusive, and final, all decisions and interpretations of the
Committee upon any questions arising under the Plan. As a condition to the
issuance of shares of common stock of the Company under this Award, the
Recipient authorizes the Company to deduct from the settlement of an Award any
taxes required to be withheld by the Company under federal, state, or local law
as a result of his receipt of this Award.
     11. Miscellaneous.
          (a) This Agreement may not be amended or otherwise modified unless
evidenced in writing and signed by the Company and the Participant.
          (b) All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their names
below or at such other address as may be designated in writing by either of the
parties to one another.
          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflicts of laws.
          (d) This Agreement is executed in two (2) counterpart originals, one
(1) to be retained by the Participant and one (1) to be retained by the Company.

            EVANS BANCORP, INC.
      By:           Chairman of the Compensation Committee             

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the grant of the Award described in this
Agreement and agrees to the terms and conditions hereof and of the 2009 Long
Term Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2009 Long-Term Equity Incentive Plan.

            PARTICIPANT
                              

ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES
     I hereby acknowledge the delivery to me by Evans Bancorp, Inc. (the
“Company”) on                                         , of stock certificates
for                     shares of common stock of the Company earned by me
pursuant to the terms and conditions of the Restricted Stock Award Agreement,
and the Evans Bancorp, Inc. 2009 Long-Term Equity Incentive Plan, which shares
were transferred to me on the Company’s stock record books on
                                        .
Dated:                                         

                             Participant’s name (Print)                        
        Participant’s signature           

40